Citation Nr: 0413152	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2001, for the grant of service connection for bilateral 
hearing loss.  


WITNESSES AT HEARING ON APPEAL

Appellant, C.F.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted the veteran service connection for 
bilateral hearing loss, and assigned an effective date of 
August 13, 2001.   


FINDINGS OF FACT

1.  In March 2002 VA granted the veteran service connection 
for bilateral hearing loss effective August 13, 2001.  

2.  The veteran filed a claim of service connection for 
bilateral hearing loss in November 1992; he withdrew that 
claim on March 29, 1993.  

3.  After he withdrew his claim of service connection for 
bilateral hearing loss in March 1993, the earliest date on 
which the veteran submitted a written communication that 
expressed his intent to apply again for service connection 
for bilateral hearing loss was not earlier than August 13, 
2001.  


CONCLUSION OF LAW

An effective date earlier than August 13, 2001, for service 
connection for bilateral hearing loss is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 20.204(a) (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

On November 19, 1992, the veteran filed a claim of service 
connection for bilateral hearing loss.  

The RO wrote the veteran a letter on March 22, 1993.  It 
wrote that there was a delay in getting military records from 
the service department, but that it was making every effort 
to get the veteran's military records.  

In a statement received on March 29, 1993, the veteran wrote, 
"You may set this claim aside.  I do not wish to pursue it 
any further."   The statement was written on a copy of the 
aforementioned March 22, 1993, letter.

In a March 29, 1993, rating decision, the RO denied the 
veteran's claim of service connection for bilateral hearing 
loss.  

The veteran filed a claim for service connection for 
bilateral hearing loss on August 13, 2001.  

In a January 2002 VA examination, the examiner commented on 
the veteran's hearing loss, and stated that given the noise 
levels typically involved in fire room/boiler room activities 
of a ship, this was highly likely as the origin of the 
veteran's hearing loss.  

In a March 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, and assigned a 10 
percent rating effective August 13, 2001.  

In the veteran's August 2002 notice of disagreement, he wrote 
that it took some time to get his service medical records, 
and that the VA stated that they were lost.  He wrote that 
when the VA found his medical records on the second appeal, 
his discharge examination clearly stated under physical 
defects, that there was a scarring left drum.  

The veteran was afforded a hearing in September 2003, a 
transcript of which has been associated with the claims 
folder.  The veteran agreed that he did not appeal the March 
1993 denial of service connection.  He testified that if he 
had known that VA had the service medical records in question 
in March 1993, he would have reapplied right then.  


Analysis

In March 2002, the RO granted the veteran service connection 
for bilateral hearing loss, effective August 13, 2001.  The 
veteran claims that he is entitled to an effective date 
earlier than August 13, 2001, for such grant.

The earlier effective date issue on appeal was first raised 
in a notice of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the January 2003 statement of the case 
informed the veteran of the information and evidence needed 
to substantiate his earlier effective date claim and provided 
him with the regulations governing the assignment of 
effective dates.  Furthermore, all the pertinent evidence is 
already of record.  In light of the above, further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400 (b)(2) (2003).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (2003).

In this instance, the veteran had originally filed a claim of 
service connection for bilateral hearing loss in November 
1992.  However, he withdrew his claim on March 29, 1993, when 
he wrote that he did not wish to pursue his claim any 
further.  The withdrawal met the requirements of 38 C.F.R. 
§ 20.204(a) , inasmuch as it was signed by the veteran, had 
the applicable VA file number, and contained a statement that 
the appeal was being withdrawn.  This letter by the veteran 
was received on the same date that the RO issued a rating 
decision denying the veteran's claim.  Although notification 
of the March 29, 1993, rating decision was not sent to the 
veteran, it must be assumed that after the RO received a copy 
of the March 29, 1993, withdrawal by the veteran, it decided 
not to mail notification of the rating decision, since the 
veteran had withdrawn the issue.  

Since the veteran was never notified of the March 29, 1993, 
decision, it cannot constitute a final decision.  Rather, the 
veteran's March 29, 1993, statement had the effect of 
expunging the original November 1992 claim.  Thus, when the 
veteran filed his claim of service connection for bilateral 
hearing loss on August 13, 2001, it was as if he were filing 
for service connection for the first time.  

Since the veteran did not file a claim of service connection 
for bilateral hearing loss within one year from his release 
from service in December 1945, pursuant to 38 C.F.R. § 3.400 
(b) (1), the correct effective date would be the later date 
of either the date he filed a claim of service connection for 
hearing loss, or the date that entitlement arose.  The 
veteran filed a claim for service connection for hearing loss 
on August 13, 2001.  Based on the application, an effective 
date earlier than August 13, 2001, is not warranted.

Although it may be argued that entitlement arose earlier than 
August 2001 based on the medical evidence of record, the date 
of receipt of the claim is the later of the two dates and, 
according to 38 C.F.R. § 3.400 (b)(2), the date of receipt of 
claim represents the proper effective date for the grant of 
service connection.  Since the veteran did not raise a claim 
of service connection for bilateral hearing loss before 
August 2001, the proper effective date for the grant of 
service connection for bilateral hearing loss can be no 
earlier than August 13, 2001.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West 2002).  In reaching this decision, it is 
determined that the preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.  



ORDER

An effective date earlier than August 13, 2001, for the grant 
of service connection for bilateral hearing loss is denied.



_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



